People ex rel. Williams v Brann (2020 NY Slip Op 04374)





People ex rel. Williams v Brann


2020 NY Slip Op 04374


Decided on July 31, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 31, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department
Submitted - July 30, 2020

RUTH C. BALKIN, J.P.
CHERYL E. CHAMBERS
HECTOR D. LASALLE
BETSY BARROS, JJ.


2020-05225

[*1]The People of the State of New York, ex rel. Steve G. Williams, on behalf of Loren Dawson, 
vCynthia Brann, etc., et al., respondents.


Steve G. Williams, Brooklyn, NY, petitioner pro se.
Eric Gonzalez, District Attorney, Brooklyn, NY (Natalie C. Riether of counsel), 	respondent pro se.

DECISION & JUDGMENT
Writ of habeas corpus in the nature of an application to release Loren Dawson upon his own recognizance or for bail reduction upon Kings County Indictment No. 5020/16.
ADJUDGED that the writ is dismissed, without costs or disbursements.
The determination of the Supreme Court, Kings County, did not violate "constitutional or statutory standards" (People ex rel. Klein v Krueger , 25 NY2d 497, 499; see People ex rel. Rosenthal v Wolfson , 48 NY2d 230).
BALKIN, J.P., CHAMBERS, LASALLE and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court